                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DIPLOMAT PROPERTY MANAGER,
                                   7     LLC,                                              Case No. 19-cv-00674-HSG

                                   8                    Plaintiff,                         ORDER ADOPTING MAGISTRATE
                                                                                           JUDGE'S REPORT AND
                                   9             v.                                        RECOMMENDATION REGARDING
                                                                                           SUA SPONTE REMAND TO STATE
                                  10     GLORIETA E. ROBINSON,                             COURT
                                  11                    Defendant.                         Re: Dkt. No. 6

                                  12          The Court has reviewed Magistrate Judge Spero's Report and Recommendation Re Sua
Northern District of California
 United States District Court




                                  13   Sponte Remand to State Court. The time for objections has passed and none were filed. The

                                  14   Court finds the Report correct, well-reasoned and thorough, and adopts it in every respect.

                                  15   Accordingly,

                                  16          IT IS HEREBY ORDERED that this case is remanded sua sponte to the California

                                  17   Superior Court for Contra Costa County, but that no attorneys’ fees are awarded. The Clerk is

                                  18   directed to remand the case and close the file.

                                  19   IT IS SO ORDERED.

                                  20   Dated: April 3, 2019

                                  21                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
